Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 3/28/2022, that cancelled claims 1-32 and added claims 33-52, is acknowledged.
Priority
	The instant application is a 371 of PCT/US2019/000014, filed 3/29/2019, which claims priority to provisional application 62/650,942 filed 3/30/2018.  
Information Disclosure Statement
The information disclosure statements (IDS) dated 2/4/2021, 3/24/2021 and 5/11/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant's election with traverse of Group II and THC, CBD, melatonin and curcumin as the combination, in the reply filed on 3/28/2022 is acknowledged.  The traversal is on the grounds that a) different combinations are not disclosed as a combination of muscarinic agent, a cannabinoid receptor modulator, and a melatonin receptor modulator, b) although melatonin is listed, it does not teach or even suggest addition to compositions comprising acetylcholine esterase inhibitors in combination with THC or CBD, and c) the dose amount of melatonin is not taught.  This is not found persuasive because the technical feature of the instant claims is THC, CBD or a combination thereof for the treatment of a CNS disorder.  Melatonin is an optional component.  Since Barlow ‘576 teaches a method of treating nervous system diseases by administering acetylcholine esterase inhibitors in combination with cannabinoid receptor modulators, such as THC or CBD, the technical feature is taught.  As such, the instant claims lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33 and 40 are withdrawn from consideration as being directed toward non-elected subject matter.  Claim 40 is withdrawn from consideration since hemp oil and standardized cannabis extract comprise additional cannabis compounds, which were not elected as part of the combination.
Claims 34-39 and 41-52 are examined on the merits herein.
Claim Objections
Claim 47 is objected to because of the following informalities:  the chemical name d-alpha-tocopheryl polyethylene glycol 1000 succinate is in parenthesis while the acronym is outside of the parenthesis.  Grammatically, the full term should be spelled out at its first mention and the abbreviation should be indicated in parenthesis. Subsequent recitations of the acronym without the full name are then proper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 contains the parenthetical recitation “(polysorbate 80),”1  2which renders the claim indefinite, because it is not clear if this parenthetical recitation limits the term immediately preceding it.
Claim 47 contains the trademark/trade name Tween 80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polysorbate 80 and, accordingly, the identification/description is indefinite.
For the purpose of examination, Tween 80 is interpreted as polysorbate 80.
	Claim 40 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-37, 41, 46, and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,660,872 to Sarne (PTO-892) as evidenced by Mehta (PTO-892).
	Sarne ‘872 teaches methods for the treatment of cognitive decline by administering tetrahydrocannabinol (THC) in an amount of 20-400 micrograms (title, Col. 11, claim 1).  Administering 2-20mg of cannabidiol (CBD) with THC is taught (Col. 12, claims 10-14).  
	Exemplified is testing memory after administration of low-dose THC in combination with CBD in aged mice (Col. 9, lines 22-49).  A THC/CBD solution was prepared by dissolving a stock solution of THC and CBD in ethanol into a vehicle solution consisting of ethanol: cremophor: saline, wherein ethanol is a liquid carrier and cremophor is a non-ionic emulsifier. 
	Treating Alzheimer’s disease (AD) is taught (Col. 6, lines 27-30).  
	The dose of THC shown by the inventor to be effective in mice is equivalent to a dose in humans of about 0.2 micrograms per kilogram to about 8 micrograms per kilogram.  In an average human weighing 70 kilograms, this is equivalent to a dose of 10-400 micrograms (Col. 3, lines 52-58).   
	Optionally, THC is administered in the form of an extracted Cannabis plant matter (Col. 10, lines 54-56).  
	As evidenced by Mehta, Alzheimer’s disease is a protein folding disease (pg. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 42, 43, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over 10,660,872 to Sarne (PTO-892). as applied to claims 34-37, 41, 46, and 50-51 above, and further in view of US 11,065,225 to Cao (PTO-892)
	Sarne ‘872 is applied as discussed in the above 35 USC 102 rejection.  
	While Sarne ‘872 teaches a method for treating a CNS disorder by administering a composition comprising THC and CBD, it differs from that of the instantly claimed invention in that it does not teach melatonin.
	Cao ‘225 teaches treating Alzheimer’s disease with THC and melatonin (abstract, Col. 27, line 20-Col. 28, line 23).  Melatonin is administered in an amount from about 0.11mg/kg to about 1.1 mg/kg.  
	The melatonin dose is 7.73mg/70kg body weight, which is 0.11 mg/kg (Col. 18, lines 15-20).  The melatonin is provided at about 0.01 mg/kg to about 1.1 mg/kg (Col. 18 lines 46-65).  
	Melatonin reduces AD neuropathology and associated cognitive deficits independent of antioxidant pathways.  The combination of THC and melatonin helps maintain the balance and keep the down regulation of amyloid precursor protein (APP) in check.  This offers advantages over THC or melatonin monotherapy that has been shown to disrupt the homeostasis of APP and lead to a deterioration of normal functioning neurons (Col. 20, line 63-Col. 21, line 46).   
	An effective amount of the compounds refers to that amount of a therapy sufficient to result in the amelioration of Alzheimer’s disease or other neurodegenerative disorder or one or more symptoms thereof (Col. 9, line 66-Col. 10, line 7).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the melatonin of Cao ‘225 to the composition for the treatment of cognitive decline of Sarne ‘892, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the melatonin of Cao ‘225 to the composition of Sarne ‘892, with a reasonable expectation of success, because Cao ‘225 teaches that melatonin reduces AD neuropathology and associated cognitive deficits and teaches that the combination of THC and melatonin helps maintain the balance and helps to keep the down regulation of amyloid precursor protein (APP) in check, which offers advantages over THC or melatonin monotherapy.  Furthermore, combining prior art elements (melatonin with THC and CBD) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06

	Claim 44-45 is rejected under 35 U.S.C. 103 as being unpatentable over 10,660,872 to Sarne (PTO-892). as applied to claims 34-37, 41, 46, and 50-51 above, and further in view of US 2011/0229555 to Helson (PTO-892).
Sarne ‘872 is applied as discussed in the above 35 USC 102 rejection.  
	While Sarne ‘872 teaches a method for treating a CNS disorder by administering a composition comprising THC and CBD, it differs from that of the instantly claimed invention in that it does not teach curcumin.
	Helson ‘555 teaches liposomal and polymer conjugates of curcumin, curcumin analogues and derivates thereof for the treatment of AD and other diseases.  Curcumin crosses the blood brain barrier and prevents stress-induced neuronal cell damage and stimulates neurogenesis and remediation of damaged neural circuits (abstract).  
	Helson ‘555 exemplifies the use of curcumin in neurodegenerative and neurological disorders.  Curcumin improves the memory ability of AD mice.  A dosage of 500nM is exemplified (paragraph 66).  
	Administration of 5mg/kg of Nanocurc, polymeric nanocurcumin, is exemplified (pgs. 9-10, Tables 1-3). 
	Helson ‘555 teaches that the effective amount or therapeutically effective amount means the amount of the subject compound that will elicit the biological or medical response of a tissue system, animal or human that is being sought by the researcher (paragraph 46).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the curcumin of Helson ‘555 to the composition for the treatment of cognitive decline of Sarne ‘892, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the curcumin of Helson ‘555 to the composition of Sarne ‘892, with a reasonable expectation of success, because Helson ‘555 teaches that curcumin improves memory ability and is useful to treat AD.  Furthermore, combining prior art elements (curcumin with THC and CBD) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the dosage of curcumin as taught by Sarne ‘892 and Helson ‘555, as about 0.35mg to about 500mg per 70kg patient, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the dosage of curcumin as about 0.35mg to about 500mg per a 70-kg patient, with a reasonable expectation of success, because Helson ‘555 teaches administering curcumin in a therapeutically effective amount to treat memory decline and AD, and further teaches that the effective amount or therapeutically effective amount means the amount of the compound that will elicit the biological or medical response of a tissue system, animal or human that is being sought by the researcher.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

	Claims 38, 39, 42-45 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over 10,660,872 to Sarne (PTO-892). as applied to claims 34-37, 41, 46, and 50-51 above, and further in view of US 2011/0229555 to Helson (PTO-892), US 11,065,225 to Cao (PTO-892), and US 2016/0289187 to Zhang (PTO-892).
Sarne ‘872 is applied as discussed in the above 35 USC 102 rejection.  
	While Sarne ‘892 teaches a method for treating a CNS disorder by administering a composition comprising THC and CBD, it differs from that of the instantly claimed invention in that it does not teach melatonin and curcumin.
	Helson ‘555 and Cao ‘225 are applied as discussed in the above 35 USC 103 rejections.
	Zhang ‘187 teaches hybrid compounds of curcumin and melatonin as neuroprotectants for neurodegenerative disorders (title).  The hybrid compounds are useful for the treatment and/or prevention of Alzheimer’s disease (AD), as well as other neurodegenerative diseases (abstract).  
	Extensive studies have identified curcumin and melatonin as AD treatment agents (paragraph 5).  Curcumin prevents Aß-induced toxicity, lowers the level of Aß in the brain as well as the level of inflammatory cytokines and decreases oxidative stress (paragraph 5).  Melatonin has been shown to improve cognition and reduce Aß deposition and neuroinflammation (paragraph 6).   
	The compositions may be administered in conjunction with other treatment modalities such as other agents which are used to treat AD or the conditions which cause AD in a patient (paragraph 80).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the curcumin of Helson ‘555 and the melatonin of Cao ‘225 to the composition for the treatment of cognitive decline of Sarne ‘892, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the curcumin of Helson ‘555 and the melatonin of Cao ‘225 to the composition of Sarne ‘892, with a reasonable expectation of success, because a) Helson ‘555 teaches that curcumin improves memory ability and is useful to treat AD, b) Cao ‘225 teaches that melatonin reduces AD neuropathology and associated cognitive deficits and teaches that the combination of THC and melatonin helps maintain the balance and keep the down regulation of amyloid precursor protein (APP) in check, which offers advantages over THC or melatonin monotherapy, and c) Zhang teaches the combination of melatonin and curcumin for the treatment of AD and teaches that they may be administered in conjunction with other treatment modalities such as other agents which are used to treat AD or the conditions which cause AD in a patient.  Furthermore, combining prior art elements (curcumin and melatonin with THC and CBD) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the dosage of curcumin as taught by Sarne ‘892, Helson ‘555, and Cao ‘225, as about 0.35mg to about 500mg per a 70-kg patient, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the dosage of curcumin as about 0.35mg to about 500mg, per a 70-kg patient, with a reasonable expectation of success, because Helson ‘555 teaches administering curcumin in a therapeutically effective amount to treat memory decline and AD and further teaches that the effective amount or therapeutically effective amount means the amount of the subject compound that will elicit the biological or medical response of a tissue system, animal or human that is being sought by the researcher.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

Note: Due to indefiniteness, claim 47 is interpreted as set forth in the above 35 USC 112 rejection.
	Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over 10,660,872 to Sarne (PTO-892). as applied to claims 34-37, 41, 46, and 50-51 above, and further in view of US 2020/0246404 to Yucel (PTO-892).
Sarne ‘872 is applied as discussed in the above 35 USC 102 rejection.  
	While Sarne ‘872 teaches a method for treating a CNS disorder by administering a composition comprising THC and CBD, it differs from that of the instantly claimed invention in that it does not teach the non-ionic emulsifiers of instant claim 47.
	Yucel ’404 teaches pharmaceutical compositions, preferably in an oral dosage form, comprising at least one active agent, at least one surfactant, optionally at least one co-solvent, and optionally at least one fatty acid (paragraphs 22-27, pg. 41, claim 1).  Cannabinoids and cannabis extracts are taught as active ingredients.  
	Anti-Alzheimer’s agents are taught as an active ingredient (paragraph 111).  Treating CNS disorders is taught (paragraphs 326-328). 
	One embodiment of the composition comprises THC, CBD and melatonin (paragraphs 116, 169-170).  
	Lecithin and polysorbate 80, which is Tween 80, are taught as surfactants (paragraphs 127-131, pg., 41, claim 240).  In some embodiments, the composition comprises polysorbate 80 and TPGS (paragraph 166).
	In one embodiment, a composition comprises a cannabinoid or cannabinoid extract, polysorbate 80, and a cosolvent, such as ethanol (paragraphs 133, 159, pg. 41, claim 1).      
	Exemplified are THC extracts with TPGS and Polysorbate 80 (paragraphs 353-356).  
	Specifically exemplified are polysorbate 80:ethanol systems (paragraphs 386-389).  
One surprising advantage of these compositions is a significant reduction or elimination of leakage when unsealed hard gelatin capsules are filled with the composition and the formulation, when added to an aqueous medium, have fast dissolution rates and form transparent micro or nanoemulsions (paragraph 166).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the cremophor of Sarne ‘872 with the polysorbate 80 of Yucel ’404, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute cremophor with polysorbate 80, with a reasonable expectation of success, because Yucel ‘404 teaches polysorbate 80 as a surfactant for use in compositions comprising cannabinoids/cannabis extracts and ethanol, and teaches that its compositions, when added to an aqueous medium, have fast dissolution rates and form transparent micro or nanoemulsions.  Furthermore, it is prima facie obvious to substitute one known element, the non-ionic emulsifier cremophor, for another, the non-ionic emulsifier polysorbate 80, to obtain the predictable result of a pharmaceutical composition comprising a non-ionic emulsifier.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	
	Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over 10,660,872 to Sarne (PTO-892). as applied to claims 34-37, 41, 46, and 50-51 above, and further in view of US 2018/0111891 to Tsai (PTO-892).
Sarne ‘872 is applied as discussed in the above 35 USC 102 rejection.  
	While Sarne ‘892 teaches a method for treating a CNS disorder by administering a composition comprising THC and CBD, it differs from that of the instantly claimed invention in that it does not teach an antifungal agent.
	Tsai ‘891 teaches sodium benzoate for the treatment of AD (abstract, paragraphs 8-9, 126).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the sodium benzoate of Tsai ‘891  to the composition for the treatment of cognitive decline of Sarne ‘892, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the sodium benzoate of Tsai ‘891 to the composition of Sarne ‘892, with a reasonable expectation of success, because Tsai ‘891 teaches sodium benzoate as treating AD and combining prior art elements (sodium benzoate with THC and CBD) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622